ORDER
This matter having been duly presented to the Court pursuant to R. l:20-10(b), following a motion for discipline by consent of NANCY I. OXFELD, who was admitted to the bar of this State in 1977;
And the District YA Ethics Committee and respondent having signed a stipulation of discipline by consent in District Docket No. VA-03^10E, in which it was agreed that respondent violated RPC 1.3 (lack of diligence), and RPC 1.4(a) (failure to communicate with the client);
And the parties having agreed that respondent’s conduct violated RPC 1.3 and RPC 1.4(a), that said conduct warrants a reprimand, and that respondent will refund her $250 consultation fee and write a letter of apology to her client;
And the Disciplinary Review Board having determined that a reprimand with said additional conditions is the appropriate discipline for respondent’s ethics violations in District Docket No. VA-03-40E, and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with R. 1:20 — 16(e);
And good cause appearing;
It is ORDERED that NANCY I. OXFELD of NEWARK is hereby reprimanded; and it is further
ORDERED that within thirty days after the filing date of this Order NANCY I. OXFELD shall refund the $250 consultation fee in the Monti matters and write a letter of apology to the client, *432proof of which shall be provided to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.